DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Response to Amendment
In light of the amended claims, claim 1 has been object to.
In light of the amended claims, the claims have overcome the previous 35 U.S.C. 101 rejections.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 10/27/2022, the following has occurred: claims 1, 4, 22, and 30 have been amended; claims 23-29 and 31-37 remain canceled; claims 2-3 and 6-21 have remained unchanged; and no new claims have been added.
Claims 1-22 and 30 are pending.
Effective Filing Date: 09/11/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant amended the claims to overcome the previous 101 rejections. Examiner accordingly withdraws these previous rejections.

35 U.S.C. 103 Rejections:
Applicant amended the claims and then argued with respect to these amendments. These arguments are deemed moot in view of the newly cited art used to address the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “urine sample;, and” in the second to last line of the claim when it should most likely recite “urine sample; and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-13, 17-22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0212322 to Tsuruoka et al. in view of W.O. 2012/016357 A1 to Zhang et al..
As per claim 1, Tsuruoka et al. teaches a method comprising:
--calibrating a biomarker sensor device coupled to a toilet based on an amount of water in the toilet and a temperature of the water in the toilet; (see: S14 of FIG. 13 and paragraphs [0166] – [0167] where there is an initial storage of the water temperature information and water volume (amount) of the reserved water. A measurement is then taken when thresholds are met. Thus, the device here is calibrated with the initial water level value and water temperature values as it determines differences between those initial values and any potential changes in those values)
--generate raw urine data; (see: 210 of FIG. 4 and paragraph [0070] where there is a measurement unit (sensor) that senses fluid information related to urination. Also see: paragraph [0110] where there is voltage information (raw urine data) being generated using the electrodes of the electrode unit 211 (where 211 is part of 210 in FIG. 3))
--transmitting the raw urine data to a processor, (see: paragraph [0125] where the raw urine data may be transmitted to the server 100 with the user identification information. The server contains the processor as shown by the units in FIG. 3)
--processing, using the processor, the raw urine data to generate processed urine data indicating a presence of the one or more molecules in the urine sample;, (see: paragraph [0085] where the analysis unit 123 (processor) contained within the server 100 has a function of analyzing the molecular concentration of components in urine on the basis of the voltage information (raw urine data). An analysis result (processed urine data) is being generated) and
--transmitting the processed urine data to a computing device (see: paragraphs [0085] – [0086] where the analysis results is transferred to the control unit 120 to generate display data to be displayed on the user terminal 300 (computing device)).
Tsuruoka et al. may not further, specifically teach:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors comprising a peptide probe configured to bind to a respective molecule in a urine sample of a patient; and
2) --generate raw urine data as binding one or more molecules in the urine sample with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data.

Zhang et al. teaches:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, (see: paragraph [0008] where there is a microarray-based technology) each individual biomarker sensor in the array of individual biomarker sensors comprising a peptide probe configured to bind to a respective molecule in a urine sample of a patient; (see: paragraph [0016] where there is at least two probe molecules. Also see: paragraph [0027] where multiple genetic information can be detected and the sample can be from urine) and
2) --generate raw urine data as binding one or more molecules in the urine sample with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data (see: paragraphs [0008] and [0050] where there is binding of target molecule to a probe molecule immobilized on the microarray).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the biomarker sensor device comprise an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors comprising a peptide probe configured to bind to a respective molecule in a urine sample of a patient and 2) bind one or more molecules in the urine sample with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data as taught by Zhang et al. in the method as taught by Tsuruoka et al. with the motivation(s) of enabling detection and interaction of molecular interactions (see: Abstract of Zhang et al.).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) binding one or more molecules in the urine sample with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data as taught by Zhang et al. for the step of generating raw urine data as disclosed by Tsuruoka et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Tsuruoka et al. already teaches a step of generating raw urine data thus one could replace this step with another step that generates raw urine data and obtain predictable results. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches further comprising suggesting one or more adjustments to a treatment plan based on the processed urine data (see: paragraphs [0202] and [0204] where a doctor or the like can conduct medical consultation guidance or the like on the basis of the transmitted data. The generated vital data can also be used for a service for providing more specific individual health advice. Suggestions (consultation guidance/health advice) are being made to a treatment plan based on the transmitted urine data).

As per claim 3, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 2, see discussion of claim 2. Tsuruoka et al. further teaches wherein the treatment plan is at least one of a nutrition plan, a medication prescription, and a blood treatment prescription (see: paragraph [0203] where the health monitoring system can also be used for remote medication observation (whether prescribed medicine is taken) or medicine metabolism check (check whether or not prescribed medicine works) of prescription of a doctor from a pharmacy. Also see: paragraph [0205] where insufficient nutrients or the like is extracted from the vital data, the extracted nutrients are displayed on the display unit 330 of the user terminal 300, and a meal menu (including food information such as vegetables to be taken) and supplements can be displayed on the display unit 330 of the user terminal 300 and proposed on the basis of the extracted nutrients. The treatment plan here is a nutrient plan or medication prescription).

As per claim 4, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches wherein the processed urine data comprises a packet of urine data that contains levels and concentrations of the one or more molecules in the urine sample (see: paragraph [0085] where there is an analysis unit 123 which specifically analyzes, for example, a molecular concentration of components such as chloride, glucose, potassium, sodium, and urea in the urine on the basis of the voltage information. Thus the processed voltage information here comprises of concentrations of components in the urine sample).

As per claim 5, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches sensing a patient identification, generating patient identification data, and transmitting the patient identification data to the processor (see: paragraph [0118] where the user identification unit 220 has a function of identifying a user who is a target that the health monitoring system 500 monitors using a toilet. Also see: paragraph [0125] were these pieces of the user identification information may be transmitted to the server 100 together with a set of the water temperature information, the voltage information, the user identification information, etc. The patient identification information here is sensed and generated by the user identification unit 500 and then transmitted with the urine information).

As per claim 6, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 5, see discussion of claim 5. Tsuruoka et al. further teaches comparing the transmitted patient identification data to predetermined patient identification data and determining a patient identification (see: paragraph [0124] where in addition, the user identification unit 220 may perform identification of a user using a face recognition sensor that performs face authentication and a posture detection sensor that performs posture detection. Also see: paragraph [0128] where specifically the reception unit 241 receives user information (for example, ID information) stored in the storage unit 130 for control of the user identification unit 220. The authentication of the user information such as face information is done by comparison of a current image/state with a stored image/state).

As per claim 7, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 6, see discussion of claim 6. Tsuruoka et al. further teaches linking the processed urine data to the patient identification (see: paragraph [0133] where the reception unit 311 receives display information including urine examination results from the server 100, receives user information (for example, ID information) stored in the storage unit 130. The urine information is linked with a particular user).

As per claim 8, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 5, see discussion of claim 5. Tsuruoka et al. further teaches linking the transmitted raw urine data to the transmitted patient identification data (see: paragraph [0125] where these pieces of user identification information may be transmitted to the server 100 together with a set of water temperature information, the voltage information, etc. The transmitted raw urine data (voltage information) is linked with the patient identification data).

As per claim 10, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 5, see discussion of claim 5. Tsuruoka et al. further teaches wherein sensing the patient identification comprises sensing an RFID tag using an RFID detector (see: paragraph [0121] where RFID technology is used for user identification).

As per claim 11, Tsuruoka et al. and Zhang et al. in combination the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches wherein transmitting the raw urine data to the processor comprises:
--transmitting the raw urine data using a signal transmitter of a urinalysis device, (see: 242 of 240 of FIG. 3 and paragraph [0127] where the communication unit 240 (signal transmitter) is used to transmit data from unit 210 to server 100)
--receiving the raw urine data using a signal receiver of an intermediate device, (see: 111 of 110 of FIG. 3 and paragraph [0076] where the communication unit 110 (signal receiver) of 100 (intermediate device) is used to receive data from measurement unit 210) and
--transmitting the raw urine data to the processor using a signal transmitter of the intermediate device (see: 112 of FIG. 3 and paragraph [0078] where the raw urine data is transmitter to the processor of terminal 300 using signal transmitter 112 of the server (intermediate device)).

As per claim 12, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 11, see discussion of claim 11. Zhang et al. further teaches wherein the intermediate device is a mobile computing device (see: paragraph [0021] where there is a mobile device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 13, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 12, see discussion of claim 12. Zhang et al. further teaches wherein the mobile computing device is a mobile phone or a tablet (see: paragraph [0021] where there is a mobile device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches generating a report based on the processed urine data (see: FIG. 4 where there is a report displayed on the phone to the user).

As per claim 18, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 17, see discussion of claim 17. Tsuruoka et al. further teaches wherein the report identifies properties of the urine sample that are outside a predetermined range (see: paragraphs [0087] – [0088] where there is an inference unit that determines if the measurement result exceeds threshold values (outside a predetermined range)).

As per claim 19, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 17, see discussion of claim 17. Tsuruoka et al. further teaches determining a diet of a patient based on the processed urine data, wherein the report identifies the diet of the patient (see: paragraph [0205] where a meal menu is being determined and displayed to the user based on the urine information).

As per claim 20, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 17, see discussion of claim 17. Tsuruoka et al. further teaches transmitting the report to a medical professional (see: paragraphs [0202] - [0203] where remote medical observation is occurring where examination results data is being transmitted to the medical institution, doctors, etc.).

As per claim 21, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 17, see discussion of claim 17. Tsuruoka et al. further teaches transmitting the report to a patient (see: FIG. 4 where a user is having the report transmitted to their device. Also see: paragraph [0135] where generated data is being transmitted to a user terminal).

As per claim 22, Tsuruoka et al. teaches a urinalysis device (see: 200 of FIG. 3 where there is a device that analyzes urine) comprising:
--a body configured to be connected to a toilet, (see: 210 and 220~240 of FIG. 4 where there is a body affixed to the toilet)
--a biomarker sensor device attached to a portion of the body configured to be submerged in water in the toilet when the body is connected to the toilet, (see: FIGS. 3-4 where there is a biomarker sensor of a measurement unit 210 and an electrode unit 211. These are attached to the body of the device depicted in FIG. 4 and the sensor 210 is submergible when connected to the toilet) generate raw urine data; (see: 210 of FIG. 4 and paragraph [0070] where there is a measurement unit (sensor) that senses fluid information related to urination. Also see: paragraph [0110] where there is voltage information (raw urine data) being generated using the electrodes of the electrode unit 211 (where 211 is part of 210 in FIG. 3)) and
--a signal transmitter configured to transmit the raw urine data to a processing device configured to generate processed urine data indicating a presence of the one or more molecule in the urine (see: paragraphs [0085] – [0086] where the analysis results is transferred to the control unit 120 to generate display data to be displayed on the user terminal 300 (computing device). The analysis unit 123 (processor) contained within the server 100 has a function of analyzing the molecular concentration of components in urine on the basis of the voltage information (raw urine data). An analysis result (processed urine data) is being generated).
Tsuruoka et al. may not further, specifically teach:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors comprising a peptide probe configured to bind to a respective molecule in urine; and
2) --generate raw urine data as the biomarker sensor device configured to bind one or more molecules in the urine with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data.

Zhang et al. teaches:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, (see: paragraph [0008] where there is a microarray-based technology) each individual biomarker sensor in the array of individual biomarker sensors comprising a peptide probe configured to bind to a respective molecule in urine; (see: paragraph [0016] where there is at least two probe molecules. Also see: paragraph [0027] where multiple genetic information can be detected and the sample can be from urine) and
2) --generate raw urine data as the biomarker sensor device configured to bind one or more molecules in the urine with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data (see: paragraphs [0008] and [0050] where there is binding of target molecule to a probe molecule immobilized on the microarray).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the biomarker sensor device comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors comprising a peptide probe configured to bind to a respective molecule in urine and have 2) the biomarker sensor device configured to bind one or more molecules in the urine with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data as taught by Zhang et al. in the device as taught by Tsuruoka et al. with the motivation(s) of enabling detection and interaction of molecular interactions (see: Abstract of Zhang et al.).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the biomarker sensor device configured to bind one or more molecules in the urine with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data as taught by Zhang et al. for the step of generating raw urine data as disclosed by Tsuruoka et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Tsuruoka et al. already teaches a step of generating raw urine data thus one could replace this step with another step that generates raw urine data and obtain predictable results. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 30, Tsuruoka et al. teaches a system comprising:
--a urinalysis device (see: 200 of FIG. 3 where there is a device that analyzes urine) comprising:
--a body configured to be connected to a toilet, (see: 210 and 220~240 of FIG. 4 where there is a body affixed to the toilet)
--a biomarker sensor device attached to a portion of the body configured to be submerged in water in the toilet when the body is connected to the toilet, (see: FIGS. 3-4 where there is a biomarker sensor of a measurement unit 210 and an electrode unit 211. These are attached to the body of the device depicted in FIG. 4 and the sensor 210 is submergible when connected to the toilet) generate raw urine data; (see: 210 of FIG. 4 and paragraph [0070] where there is a measurement unit (sensor) that senses fluid information related to urination. Also see: paragraph [0110] where there is voltage information (raw urine data) being generated using the electrodes of the electrode unit 211 (where 211 is part of 210 in FIG. 3)) and
--a signal transmitter configured to transmit the raw urine data; (see: 240 of FIG. 3 where there is a communication unit) and
--a processing device (see: server 100 of FIG. 3) comprising:
--a signal receiver configured to receive the raw urine data from the signal transmitter of the urinalysis device, (see: reception unit 111 of communication unit 110 of the server 100)
--a processor configured to process the raw urine data and generate processed urine data indicating a presence of the one or more molecules in the urine, (see: paragraph [0085] where the analysis unit 123 (processor) contained within the server 100 has a function of analyzing the molecular concentration of components in urine on the basis of the voltage information (raw urine data). An analysis result (processed urine data) is being generated) and
--a memory for storing the processed urine data (see: storage unit 130 of FIG. 3 and paragraph [0089] where the examination results (analysis results) are stored in various databases).
Tsuruoka et al. may not further, specifically teach:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors comprising a peptide probe configured to bind to a respective molecule in urine; and
2) --generate raw urine data as the biomarker sensor device configured to bind one or more molecules in the urine with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data.

Zhang et al. teaches:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, (see: paragraph [0008] where there is a microarray-based technology) each individual biomarker sensor in the array of individual biomarker sensors comprising a peptide probe configured to bind to a respective molecule in urine; (see: paragraph [0016] where there is at least two probe molecules. Also see: paragraph [0027] where multiple genetic information can be detected and the sample can be from urine) and
2) --generate raw urine data as the biomarker sensor device configured to bind one or more molecules in the urine with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data (see: paragraphs [0008] and [0050] where there is binding of target molecule to a probe molecule immobilized on the microarray).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the biomarker sensor device comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors comprising a peptide probe configured to bind to a respective molecule in urine and have 2) the biomarker sensor device configured to bind one or more molecules in the urine with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data as taught by Zhang et al. in the system as taught by Tsuruoka et al. with the motivation(s) of enabling detection and interaction of molecular interactions (see: Abstract of Zhang et al.).
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the biomarker sensor device configured to bind one or more molecules in the urine with one or more respective peptide probes of one or more individual biomarker sensors of the array of individual biomarker sensors to generate raw urine data as taught by Zhang et al. for the step of generating raw urine data as disclosed by Tsuruoka et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Tsuruoka et al. already teaches a step of generating raw urine data thus one could replace this step with another step that generates raw urine data and obtain predictable results. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0212322 to Tsuruoka et al. in view of W.O. 2012/016357 A1 to Zhang et al. as applied to claim 5, and further in view of U.S. 2018/0184906 to Prokopp.
As per claim 9, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 5, see discussion of claim 5. The combination may not further, specifically teach wherein sensing the patient identification comprises sensing a fingerprint using a fingerprint reader.

Prokopp teaches:
--wherein sensing the patient identification comprises sensing a fingerprint using a fingerprint reader (see: paragraph [0096] where a fingerprint sensor can be used for recognition).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein sensing the patient identification comprises sensing a fingerprint using a fingerprint reader as taught by Prokopp in the method as taught by Tsuruoka et al. and Zhang et al. in combination with the motivation(s) of ensuring clear user identification (see: paragraph [0096] of Prokopp).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0212322 to Tsuruoka et al. in view of W.O. 2012/016357 A1 to Zhang et al. as applied to claim 1, and further in view of W.O. 2017/030976 to Handler et al.
As per claim 14, Tsuruoka et al. and Zhang et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach using the processor to adjust parameters of a blood treatment prescription based on the processed urine data.

Handler et al. teaches:
--using the processor to adjust parameters of a blood treatment prescription based on the processed urine data (see: paragraph [0005] where urine collection data may be analyzed together to determine a patient’s fluid balance. The integration of data from different devices enables the modification or adjustment of certain device limits or alarm limits. Also see: paragraph [0080] where the integration engine 160 may combine data from all RFT machines 104 connected to the patient 110 and/or data from a urine collection device. Also see: paragraph [0066] where in other examples, the integration engine 160 may adjust prescription settings based on analysis of the data 130, 140, and/or 150 (and derivatives thereof). Parameters (prescription settings) are being adjusted based on the analysis of the data. The treatment is related to blood treatment as the patient is hooked up to an RFT machine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using the processor to adjust parameters of a blood treatment prescription based on the processed urine data as taught by Handler et al. for the therapy adjustment as disclosed by Tsuruoka et al. and Zhang et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Tsuruoka et al. reference teaches of outputting of advice based on the urine data, thus it would have been obvious to substitute a determination of advice for a determination of blood prescription parameters (also advice) to obtain predictable results of outputting advice. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 15, Tsuruoka et al., Zhang et al., and Handler et al. in combination teaches the method of claim 14, see discussion of claim 14. Tsuruoka et al. and Zhang et al. in combination may not further, specifically teach transmitting the blood treatment prescription with the adjusted parameters to a blood treatment machine.
Handler et al. further teaches transmitting the blood treatment prescription with the adjusted parameters to a blood treatment machine (see: paragraphs [0067] – [0068] where when a threshold is to be changed, the integration engine 160 transmits one or more messages to the appropriate device 102 or 104 (the RFT machine)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 14, and incorporated herein.

As per claim 16, Tsuruoka et al., Zhang et al., and Handler et al. in combination teaches the method of claim 14, see discussion of claim 14. Tsuruoka et al. further teaches wherein the processed urine data comprises at least one of specific gravity, pH, uric acid levels, glucose levels, fat levels, proteins levels, fiber levels, nitrite levels, sodium levels, potassium levels, calcium levels, and phosphate levels (see: paragraph [0085] where the analysis unit 123 specifically analyzes, for example, a molecular concentration of components such as chloride, glucose, potassium, sodium, and urea in the urine on the basis of the voltage information (after correction). Further, it is also possible to analyze a pH value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626  

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626